DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 42, 53-54, 61, 81, and 83-99 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a management system comprising:	a gaming table which has one of a plurality of types of gaming table layouts for baccarat, wherein each of the plurality of types of gaming table layouts has a respective set of a plurality of bet areas for each of a plurality of game participants, the respective set including, as respective bet targets, a PLAYER bet area, a BANKER bet area, a TIE bet area, a PLAYER PAIR bet area, and a BANKER PAIR bet area; an image capturing device, wherein the image capturing device is configured to generate, from above at an angle, an image of the gaming table layout with gaming chips placed on one or more of the bet areas of the gaming table layout in order to participate in betting; and at least one processor, wherein the at least one processor is configured to:
	determine the bet targets on which the gaming chips are placed, a type of the gaming chips, and a number of the gaming chips, at least one of the bet targets, types, or the number is determined using deep learning structured artificial intelligence for images of each of the plurality of types of gaming table layouts generated by the image capturing device; and

for each of a plurality of bets placed, over time, by a respective placement of gaming chips on the gaming table for participating in the table game:
	determine which of the betting areas is a bet target of the respective bet, one or more types of the placed gaming chips of the respective bet, and one or more numbers of the placed gaming chips of the respective bet; and record in a database a respective record of the bet target, the one or more types, and the one or more numbers of the gaming chips; and calculate, based on the records in the database, for multiple table games associated with a predetermined time period or a predetermined number of games:
	(a) a bet amount and/or revenue amount of the side bet area summed up for each table game of the multiple table games; and
(b) either:
(1) a bet amount and/or revenue amount of the non-side bet area summed up for each table game of the multiple table games; or
	(2) a total bet amount and/or total revenue amount of the side bet area and the non-side bet area summed up for each table game of the multiple table games.	While table management systems exist in the prior art, the Examiner is unable to find such a system that combines the features and limitations as described in the claimed invention, such as the baccarat table layout that tracks bet amounts and revenue for side bet areas summed up for each table game of multiple table games, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715